Citation Nr: 0926734	
Decision Date: 07/17/09    Archive Date: 07/30/09

DOCKET NO.  07-37 216	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Retention of eligibility for educational benefits under 
Chapter 1606, Title 10, United States Code (Montgomery GI 
Bill - Selected Reserve (MGIB-SR)).  

2.  Entitlement to basic eligibility for educational 
assistance benefits under Chapter 1607, Title 10, United 
States Code (Reserve Educational Assistance Program (REAP)).  

3.  Entitlement to basic eligibility for educational 
assistance benefits under Chapter 34 or Chapter 30, Title 38, 
United States Code.


REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. Ferguson, Associate Counsel


INTRODUCTION

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from February 2007 and March 2007 
determinations by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Muskogee, Oklahoma.  

In January 2008, the Veteran testified at a Travel Board 
hearing before the undersigned Veterans Law Judge.  The 
transcript of the hearing is associated with the claims file 
and has been reviewed.  

The issue of retention of eligibility for educational 
benefits under Chapter 1606, Title 10, United States Code 
(Montgomery GI Bill - Selected Reserve (MGIB-SR)) is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC for reasons addressed in the REMAND portion of 
the decision below.


FINDINGS OF FACT

1.  The Veteran served on active duty from July 1973 to July 
1975.

2.   The Department of Defense (DOD) has reported that the 
Veteran is not eligible for educational benefits under REAP 
because he left the Selected Reserves in September 2006 and 
did not serve any mobilization period. 


CONCLUSIONS OF LAW

1.  The requirements for basic eligibility for VA education 
benefits under Chapter 1607 for REAP have not been met.  10 
U.S.C.A. §§ 16161-16165 (West 2002).

2.  The requirements for basic eligibility for VA educational 
assistance under Chapter 30 or 34, Title 38, United States 
Code, have not been met.  38 U.S.C.A. 
§§ 3011, 3452, 3462 (West 2002); 38 C.F.R. §§ 21.7042, 
21.7044 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  The United 
States Court of Appeal for Veterans Claims (Court) has held, 
however, that the VCAA is inapplicable to matters of pure 
statutory interpretation.  Smith v. Gober, 14 Vet. App. 227, 
231-32 (2000).  With regard to these claims, there is no 
debate as to the relevant facts.  Rather, the issue turns on 
an application of the law to those facts. Therefore, VA's 
duties under VCAA do not apply to these claims.

Notwithstanding the above, the Board notes that the February 
and March 2007 decisions and the June 2007 statement of the 
case cumulatively include a discussion of the facts of the 
claims, pertinent laws and regulations, notification of the 
bases of the decisions, and a summary of the evidence 
considered to reach the decisions.  Additionally, the Veteran 
has been provided with ample time and opportunity to present 
evidence and argument in support of his claims.  The Board 
further notes that the Veteran's claims folder and education 
folder have been reviewed in connection with his claims.  

Thus, in consideration of the foregoing, the Board will 
proceed with appellate review.   

Basic eligibility for educational assistance benefits under 
Chapter 1607 (REAP)  

The Board notes that the law provides educational assistance 
to members of the reserve components called or ordered to 
active service in response to a war or national emergency 
declared by the President or the Congress, in recognition of 
the sacrifices that those members make in answering the call 
to duty.  DOD and the Department of Homeland Security 
determine who is eligible for the benefits and VA administers 
the program and pays benefits from funds contributed by DOD 
to each member entitled to educational assistance.  10 
U.S.C.A. §§ 16161, 16162, 16163.

On or after September 11, 2001, a member of a reserve 
component is entitled to educational assistance if the member 
(1) served on active duty in support of a contingency 
operation for 90 consecutive days or more; or (2) in the case 
of a member of the Army National Guard of the United States 
or the Air National Guard of the United States, performed 
full time National Guard duty under section 502(f) of title 
32 for 90 consecutive days or more when authorized by the 
President or Secretary of Defense for the purpose of 
responding to a national emergency declared by the President 
and supported by Federal funds. 10 U.S.C.A. § 16163(a).

In the present case, DOD has determined that the Veteran is 
not eligible for education benefits under REAP because he 
left the Selected Reserves in September 2006 and did not have 
a period of call-up service.  See email correspondence dated 
in June 2007.  While the Board observes that the Veteran's 
REAP record reflects an activation date of June 8, 2006, such 
information was not accurate.  Indeed, the Veteran even 
admitted at the January 2008 Travel Board hearing that he did 
not have a period of call-up service because he had to have 
surgery when his unit was called to deploy to Iraq in 2006.  
VA has no authority to alter the eligibility determination 
made by DOD.  The regulations clearly reflect that 
determinations of eligibility for REAP benefits are within 
the sole purview of the Armed Forces.  38 C.F.R. §§ 21.7540, 
21.7550 (2008).  As the Veteran did not serve a mobilization 
period, he does not meet the eligibility requirements for 
education assistance benefits under Chapter 1607.  

As the disposition of this claim is based on the law, and not 
on the facts of the case, the claim must therefore be denied 
based on a lack of entitlement under the law.  Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  Moreover, because the 
law, rather than the facts of the case, is controlling, the 
provisions of 38 U.S.C.A. § 5107(b) are not for application.  

Basic eligibility for educational assistance benefits under 
Chapter 34 or Chapter 30

A review of the record reveals that the Veteran had honorable 
active service with the United States Army from July 27, 1973 
to July 25, 1975.  The separation reason noted on the 
Veteran's DD Form 214 was "relief from active duty."  Based 
on the Veteran's active service period, the educational 
benefit available at that time would have been the Vietnam 
Era GI Bill (Chapter 34).      

Eligibility for educational assistance under Chapter 34 was 
established for those veterans who (A) served for a period of 
more than 180 days, any part of which occurred after January 
31, 1955, and before January 1, 1977, and who were discharged 
or released therefrom under conditions other than 
dishonorable; (B) who contracted with the Armed Forces and 
were enlisted in or assigned to a reserve component prior to 
January 1, 1977, and as a result of such enlistment or 
assignment served on active duty for a period of more than 
180 days, any part of which commenced within 12 months after 
January 1, 1977, and were discharged or released therefrom 
under conditions other than dishonorable; or (C) were 
discharged or released from active duty, any part of which 
was performed after January 31, 1955, and before January 1, 
1977, or following entrance into active service from an 
enlistment provided for under subparagraph (B) because of a 
service-connected disability.  38 U.S.C.A. § 3452(a)(1).  

However, by congressional action, the entire Chapter 34 
program expired on December 31, 1989.  38 U.S.C.A. § 3462(e).  
Chapter 34 benefits may not be retroactively awarded as the 
program has expired.  VA cannot provide any educational 
assistance benefits under Chapter 34 as it is precluded by 
law.

Nonetheless, if on December 31, 1989, an individual has 
remaining Chapter 34 educational assistance benefits and 
meets certain additional criteria, he may be eligible to 
"convert" those benefits in order to receive educational 
assistance under Chapter 30.  38 U.S.C.A. § 3011(a)(1)(B).  
To convert Chapter 34 benefits to Chapter 30 benefits, a 
claimant must have served on active duty at any time during 
the period between October 19, 1984, and July 1, 1985, and 
have continued on active duty without a break in service for 
three years after June 30, 1985, or have been discharged 
after June 30, 1985, for a service-connected disability, a 
preexisting medical condition not characterized as a 
disability, hardship, convenience of the Government after 
serving 30 months of a three-year enlistment, involuntarily 
for convenience of the Government as a result of a reduction 
in force, or for a physical or mental condition not 
characterized as a disability and not the result of his own 
willful misconduct.  38 U.S.C.A. § 3011(a)(1)(B); 38 C.F.R. 
§ 21.7044(a).

In the present case, however, the Veteran has not served on 
active duty since he separated from service in July 1975.  
See January 2008 Travel Board hearing transcript, p. 6.  The 
Veteran also does not have a Chapter 34 record.  Thus, the 
Veteran does not meet the requirements necessary to convert 
Chapter 34 benefits to Chapter 30 benefits.  The Board 
further notes that the Veteran is not otherwise shown to be 
eligible for Chapter 30 educational assistance benefits.  

The Board has considered the Veteran's circumstances and 
contentions.  However, the Board is bound by the law, which 
prohibits a favorable outcome in this case.  The legal 
criteria governing the payment of educational assistance 
benefits are clear and specific and the Board is without the 
authority to disregard the applicable law, notwithstanding 
any extenuating circumstances that may have existed at the 
relevant time in question.  Congress did not enact any 
exceptions to the above-discussed legal provisions that would 
permit a grant of the requested benefit.  As the disposition 
of this claim is based on the law, and not on the facts of 
the case, the claims must therefore be denied based on a lack 
of entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  Moreover, because the law, rather than the 
facts of the case, is controlling, the provisions of 38 
U.S.C.A. § 5107(b) are not for application.  


ORDER

Entitlement to basic eligibility for educational assistance 
benefits under Chapter 1607 for REAP is denied.  

Entitlement to basic eligibility for educational assistance 
benefits under Chapter 34 or Chapter 30, Title 38, United 
States Code is denied.


REMAND

The Veteran seeks retained eligibility for educational 
assistance benefits under Chapter 1606 for MGIB-SR as the 
record reflects that eligibility was terminated September 30, 
2006, the day after the Veteran left the Selected Reserves.  
The record also reveals that the Veteran's eligibility under 
the MGIB-SR program began on March 13, 2003.    

As noted above, the Veteran reported at the January 2008 
Travel Board hearing that he was called to deploy to Iraq in 
2006 but was unable to participate in the deployment to 
active duty because he had to have surgery.  Indeed, a review 
of the medical evidence contained in the claims folder 
reveals that the Veteran had surgery on his right shoulder in 
August 2006 to treat a work-related injury, which appears to 
have occurred in December 2005.  The Veteran was in the 
Selected Reserves at that time.  

The MGIB-SR program (Chapter 1606, of Title 10, United States 
Code) is an educational assistance program enacted by 
Congress.  This program is for members of the Selected 
Reserve of the Army, Navy, Air Force, Marine Corps, and Coast 
Guard, and the Army and Air National Guard.  The Reserve 
components decide who is eligible for the program. VA makes 
the payments for the program.  Chapter 1606 assists eligible 
persons to further their education after high school. It 
provides educational assistance for people enrolled in 
approved programs of education or training.  It is the first 
such program that does not require service in the active 
Armed Forces in order to qualify.  38 C.F.R. §§ 21.7520, 
21.7540 (2008).

Educational benefits are available to members of the Selected 
Reserve under Chapter 1606, Title 10, United States Code.  
See 10 U.S.C.A. § 16132 (West 2002).  In pertinent part, a 
reservist initially becomes eligible when he/she enlists, 
reenlists, or extends an enlistment as a reservist so that 
the total period of obligated service is at least 6 years 
from the date of such enlistment, reenlistment, or extension.  
38 C.F.R. § 21.7540.  If a reservist is serving in the 
Selected Reserve, but does not have a 6 year contract, he/she 
does not have a basic eligibility date.  The basic 
eligibility date is the date on which service commences for 
the contracted 6 year period.

Generally, for reservists who become eligible after September 
30, 2002, the period of eligibility expires effective the 
earlier of the following dates: (1) the last day of the 14-
year period beginning on the date the reservist becomes 
eligible for educational assistance; or (2) the date of 
separation from the Selected Reserve.  38 C.F.R. § 21.7550(a) 
(2008).  However, in the case of a reservist separated from 
the Selected Reserve because of a disability which was not 
the result of the individual's own willful misconduct and 
which was incurred on or after the date on which the 
reservist became entitled to education assistance, the 
reservist's period of eligibility expires effective the last 
day of the 14-year period beginning on the date the reservist 
becomes eligible for educational assistance if the reservist 
becomes eligible after September 30, 1992.  38 C.F.R. 
§21.7550(d) (2008).

After review of the record, it is unclear whether the Veteran 
was separated from the Selective Reserves due to disability 
not the result of his own willful misconduct as described 
under 38 C.F.R. § 21.7550(d).  The medical evidence shows 
that the Veteran had surgery on his right shoulder in August 
2006 and was discharged from the Selected Reserves 
approximately one month later; however, no reserve personnel 
records are apparent in the record.  As the Board is unable 
to determine whether the Veteran is entitled to the requested 
benefits without such review, a remand to obtain the 
Veteran's reserve service personnel records is necessary.   

Accordingly, the case is REMANDED for the following actions:

1.  The Veteran's reserve service 
personnel records should be obtained and 
associated with the claims folder.  If the 
records are unavailable, such should be 
stated for the record and the Veteran 
should be so notified and allowed 
opportunity for response.  

2.  After additional notification and 
development deemed necessary has been 
accomplished, the Veteran's claim should 
be readjudicated.  The RO should 
specifically address whether 38 C.F.R. 
§ 21.7550(d) is applicable.  If any 
benefit sought on appeal remains denied, 
the Veteran and his representative should 
be provided with a supplemental statement 
of the case that contains notice of all 
relevant actions taken, including a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issue.  An appropriate period of time 
should be allowed for response by the 
Veteran and his representative.  
Thereafter, the case should be returned to 
the Board for further appellate 
consideration, if in order.

This remand is to obtain additional development and ensure 
due process.  The Board intimates no opinion either favorable 
or unfavorable at this time.  The Veteran has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


